Exhibit 10.21d

THIRD AMENDMENT TO

NOTE AND WARRANT PURCHASE AGREEMENT

This Third Amendment to Note and Warrant Purchase Agreement (this “Third
Amendment”) is made as of November 10, 2010, and amends that certain Note And
Warrant Purchase Agreement dated February 21, 2008, as amended by that certain
First Amendment to Note and Warrant Purchase Agreement, made effective as of
December 29, 2008, and that certain Second Amendment to Note and Warrant
Purchase Agreement, dated as of October 9, 2009 (as so amended, the “Existing
Agreement”) by and among Stereotaxis, Inc., a Delaware corporation (the
“Company”), Sanderling Venture Partners VI Co-Investment Fund, L.P., Sanderling
VI Beteiligungs GmbH & Co KG, Sanderling VI Limited Partnership and Alafi
Capital Company LLC (each, a “Lender” and together, the “Lenders”).

RECITALS

WHEREAS, the Lenders and the Company are parties to the Existing Agreement,
pursuant to which the Lenders have extended a $10 million borrowing facility
(the “Underlying Facility”) to the Company, $5 million from each Lender on a
several (but not joint and several) basis;

WHEREAS, the Company and the Lenders desire to further amend the Existing
Agreement, as set forth more specifically in this Third Amendment.

NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the Parties agree as follows:

ARTICLE 1

DEFINITIONS

1.1 Defined Terms. As used in this Third Amendment, the following terms shall
have the meanings set forth below:

1.1.1 “2012 Extension Exercise Price” means greater of (1) Closing Bid Price on
the Trading Day immediately prior to the date of this Third Amendment (or on the
date of this Third Amendment if executed and delivered after 4:00 p.m. Eastern
Time on the date hereof) or (2) 110% multiplied by the offering price to the
public on a registered public offering of the Company’s Common Stock with gross
proceeds of at least $10 million consummated not later than November 30, 2010.

1.1.2 “Qualified Financing” (in lieu of and replacing the definition previously
set forth in the Existing Agreement) shall mean additional financing from any
third party (other than indebtedness of the Company to banks, commercial finance
lenders and similar financial institutions) received by the Company after the
date of this Third Amendment in the aggregate amount of not less than Thirty
Million Dollars ($30,000,000).

1.2 Undefined Terms. Terms and definitions used in this Third Amendment but not
defined in this Section 1 shall have the same meanings given to such terms in
the Existing Agreement.



--------------------------------------------------------------------------------

ARTICLE 2

CERTAIN AMENDMENTS

2.1 Extension to March 31, 2012. Notwithstanding anything to the contrary in the
Existing Agreement, the Commitment Period under Section 1.2 and the Maturity
Date under Section 1.4 is hereby extended to March 31, 2012. Each reference to
“March 31, 2011” set forth in Sections 1.2 and 1.4 of the Existing Agreement (as
amended by the First and Second Amendment thereto) and in the Form of Note
attached as Exhibit A thereto is hereby replaced with “March 31, 2012.”

2.2 Warrant Coverage. In consideration of the extension of the Commitment Period
under Section 1.2 and the Maturity Date under Section 1.4 pursuant to
Section 2.1 above, additional Warrants (together, the “2012 Extension Warrants”)
to purchase an aggregate of 800,000 shares of Common Stock shall be issued to
the Lenders, with each Lender entitled to receive a pro rata number of such 2012
Extension Warrants based on the portion of the Committed Funds to be loaned by
each such Lender. Such 2012 Extension Warrants shall be in the form attached as
Exhibit A hereto and shall have an Exercise Price Equal to the Extension
Exercise Price.

2.3 Payment to Company for 2012 Extension Warrants. The Lenders shall make any
required payment for the 2012 Extension Warrants under the applicable rules of
The NASDAQ Global Market at the time such 2012 Extension Warrants are to be
issued. If any such payment is required, each Lender may cause a fewer number of
2012 Extension Warrants to be issued to it in lieu of making such payment upon
receipt of such 2012 Extension Warrants.

2.4 Guaranty; Reduction of Guaranty and Committed Funds. (a) The parties
acknowledge that Sanderling Venture Partners VI Co-Investment Fund, L.P. and
Alafi Capital Company LLC have each entered into an Unconditional Limited
Guaranty dated as of March 4, 2009 and March 3, 2009, and in each case, as
affirmed by the respective guarantor in December 2009, respectively, in favor of
Silicon Valley Bank, guarantying repayment of amounts set forth therein, but
each having a maximum liability of $5,000,000 of principal amount under the
Amended Revolver. The parties agree that the Company may agree to extend the
maturity date of the Amended Revolver to a date no later than March 31, 2012,
and that in such event, the Lenders shall each cause their respective
Unconditional Limited Guaranty agreements to be extended to such March 31, 2012
maturity date, in such form, and together with such other documents or
arrangements supporting, securing or collateralizing such guaranty obligation
(including, without limitation, a letter of credit and covenants with respect to
providing certain limited financial information), all as may be requested by
Silicon Valley Bank in its commercially reasonable discretion; all fees payable
to Silicon Valley Bank in connection with such arrangements will be paid by the
Company.

(b) In the event that any of the Lenders purchase the Company’s equity
securities from the Company prior to March 31, 2012 in a private placement,
registered direct offering, or any other offering for which the Company receives
the offering proceeds, the amount of such Lender’s obligation under its
Unconditional Limited Guaranty in favor of Silicon Valley Bank shall be reduced,
on a dollar-for-dollar basis, by the gross proceeds invested by such Lender, up
to 100% of such Lender’s maximum liability under such Unconditional Limited
Guaranty. In such event, a corresponding reduction shall be made for such Lender
in the Schedule of Committed Funds under the Agreement relating to such Lender’s
obligation thereunder. The Company acknowledges that any investment by a Lender
pursuant to this Section 2.4(b) may be conditioned upon such Lender’s receipt of
documentation of Silicon Valley Bank’s acknowledgement of such arrangement, in
form

 

2



--------------------------------------------------------------------------------

satisfactory to such Lender in its sole discretion. This Section replaces and
supersedes Section 2.4(b) of the Second Amendment.

2.5 Registration Rights. The Company agrees to file with the SEC a registration
statement (or amend a current registration statement) with respect to the
maximum number of Warrant Shares issuable upon exercise of the 2012 Extension
Warrants (and any other previously unregistered Warrants) on or prior to
April 30, 2011, unless the Lenders agree to delay such registration statement.

ARTICLE 3

MISCELLANEOUS

3.1 Agreement Conditions. This Third Amendment is expressly conditioned on each
of: (i) the further extension of the maturity date of the Amended Revolver to a
date no later than March 31, 2012, and the absence of material amendment to the
other terms of such Amended Revolver without the written consent of the Lenders;
and (ii) the consummation of a registered public offering of the Company’s
Common Stock with gross proceeds of at least $10 million consummated not later
than November 30, 2010.

3.2 Original Agreements in Full Force and Effect. Except as expressly modified
by this Third Amendment, the terms of the Existing Agreement (including without
limitation the First Amendment and Second Amendment thereto) shall continue in
full force and effect without modification.

3.3 Titles and Subtitles; Construction. The titles of the Sections and
Subsections of this Third Amendment are for convenience of reference only and
are not to be considered in construing this Third Amendment. All words used in
this Third Amendment will be construed to be of such gender or number as the
circumstances require.

3.4 Counterparts. This Third Amendment may be executed by facsimile and in any
number of counterparts, each of which shall be deemed an original, and all of
which together shall constitute one instrument.

3.5 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.

3.6 Amendment and Waiver. The terms of this Third Amendment may be amended only
through a written agreement signed by the Lenders and by the Company. Any term,
representation, warranty or covenant hereof may be waived by the party that is
entitled to the benefit thereof, but no such waiver in any one or more instances
shall be deemed or construed as a waiver of the same or any other term of this
Third Amendment on any future occasion.

3.7 Conflict. The Parties acknowledge that the terms of this Third Amendment are
intended to amend the terms of the Existing Agreement. Accordingly, in the event
of a conflict between the terms of this Third Amendment and the Existing
Agreement, the terms contained in this Third Amendment shall control for all
purposes.

 

3



--------------------------------------------------------------------------------

3.9 Severability. In case any provision of this Third Amendment shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

3.10 Governing Law. This Third Amendment shall be governed in all respects by
the internal laws of the State of Delaware, without giving effect to principles
of conflicts of law.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Third Amendment to be
signed by duly authorized officers or representatives, effective as of the date
first written above.

 

STEREOTAXIS, INC.

By:

 

/s/ Michael P. Kaminski

Name:

 

Michael P. Kaminski

Title:

 

President and Chief Executive Officer

 

SANDERLING VENTURE PARTNERS VI CO-INVESTMENT FUND, L.P.

By: Middleton, McNeil, Mills & Associates VI, LLC

By:

 

/s/ Fred A. Middleton

Fred A. Middleton, Managing Director

 

SANDERLING VI LIMITED PARTNERSHIP

By: Middleton, McNeil, Mills & Associates VI, LLC

By:

 

/s/ Fred A. Middleton

 

Fred A. Middleton, Managing Director

 

SANDERLING VI BETEILIGUNGS GMBH & CO. KG

By: Middleton, McNeil, Mills & Associates VI, LLC

By:

 

/s/ Fred A. Middleton

 

Fred A. Middleton, Managing Director

 

 

 

ALAFI CAPITAL COMPANY LLC

By:

 

/s/ Christopher Alafi

 

        Christopher Alafi, Manager

 

5



--------------------------------------------------------------------------------

Exhibit A

Form of Warrant

[Attached]

 

6